 

FEES Pome Sr S PE ELS. Bout Ear ovuenr OPPURTUNSTY COSBSSSION
ce
NOTICE oF RIGHT TO SUE (ISSUED ON REQUEST)

 

To: Lorena S. Wooten Froare: Phifadetphia District Office
2402 Comma Square Drive 8&1 Earket Streat
Apt. 104 Suite 1306
RGverview, FL 23578 Phitadeiphia, PA 19107

[] ces nenatt of parents) agptaved whose idetiy is
CONFIDENTIAL (23 CFR §t601 Tal

 

EEOC Charge Na. EROS Representstire Felaphens No.
Kurt Jung,
17C-2318-00774 State, Local & Trikes! Program Manager (257) 559-9749

TCR eee
(See also the addiicnal information enciosed with this farm}

None To Tir Person ASSEIE

Tide Vii of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genatic information Nondiscrtminafioa
Aet{GHRAY: This is your Notice of Right to Sue, issued under Tite VE, the ADA or GOLA based an the ebowe-mmbsred charge. Khas
been isaued at your request. Your lawsuit under Tile Vil, the ADA or GINA must be fied In a fedaral cr state court se

of your raesipt of this motier: or your ight te sus hazed on this change wil be lost. {The time Emit fer fing suit besed on a claim under
state lag may be differant }

FC} core then 160 days have passed sino the Ging af this charge.

[7] tess than 180 days have passed since the filing of this charge, but | have determined that itis unidualy that the EEOC wit
be abe to compiate its anvninistrative prmosssing within 125 days tram tine hing of this charge.

[XX] The EEOC is terminating its processing of this charge.

Cj Tre EEOC wil continue to process this charge.
Age Discriminating in Emplopaent Act (ADEA You may sue undar the ADEA at any tine from Gt days after the charge was fled unt
$0 days aiter you receive noting that we have complsted ection on the charge. in this regard, the paragraphs marked below applies ts
your case:

Tre EEGC Is closing your case. Therefore, your laweuit umier the ADEA must be filed in federal or state court WTHEY
SO DAYS of your receipt of this Notice. Otherwise, your ght fo sue based on the above-numbered charge will ba [ast

[CT] The EEOC is continuing its handing af your ADEA case. However, if 60 days have passed since the fling of the change,
you may Be quit is federat or state cout under the ADEA at this time.

Eqpict Pay Act (EPA): You atready have the right ta sue uniter the EPA fing an EEOC charge is not required} EPA suits must be brought
in faxteret or state cot adhin 2 years (3 years for wilh violations) of the aieged EPA undexpaymnent Tide means that boelkpay due for
any violations that occurred more than 2 years (3 years} before you fie suit may not be cofectibie.

if you ffe su, based on this charge, please send a copy of your court complaint to this office.

 

mS ‘Qa
= om.
On behalf of the Commission co AZ}
=. 20 ant
eo =c 7°
<= Ow : “aoe?
—_ ne
eS Ser
Goefhinan eaonare = Sein
i» -~o maz oe
Enciosures{s} Jamin R. Williamson, z
District Director >
x

i
. |
31H

a
N99 LI

 
Lor A. Breaington, Esq.
RICHARDS. LAVION & FINGER
920 North Nay Sheet
Witmington, DE 19807

 
